                                                                                                                           FILED

                                                                                                                       'y
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I                                                                                         U.S. DISTRICT COURT
                                                                                                                   EASTERN PISIR•q qPK• HI::g


                                            ·UNITED STATES DISTRICT COURT                                                        13 2019
                                                                                                             JAMES [Mc-ril~
                                                     ·     Eastern District of Arkansas                      By:          ~Oi[IIPCK, CLERK

              UNITED STATES OF AMERJCA                                    )       JUDGMENT IN A CRIMINAL CASE                                  DEPCLERK
                                    -
                                   v.
                                                                          )
                                                                          )
                                                                          )
                       VERONICA D!LLEHAY
                                                                          )
                                                                                  Case Number:4: 18-cr-00541          KGB

                                                                          )       USM Number: 32366-009
                                                                          )
                                                                          )        J. BLAKE BYRD
                                                                          )       Defendant's Attorney ·
THE DEFENDANT:
~ pleaded guilty to count(s)            1
                                    -------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
=11=8=U=-=s=.C=-=§=1=3=43======1,,-l-w-ir_e_F-ra_ud_,a-C-l-as_s_C_Fe_l_on-y-----------.-1-0/-3-1/-20_1_7_ ____,J 1___~                  .__I




       The defendant is sentenced as provided in pages 2 through         __7_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 c_la_ys of an)' change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in econmruc circumstances.

                                                                          5/9/2019
                                                                         Date of Imposition of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge




                                                                         Da
                                                                              M'3, 201'\
AO 245B (Rev. 02/18)   Judgment in a Criminal Case .
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment - Page   -~6~_ of              7
 DEFENDANT: VERONICA DILLEHAY
 CASE NUMBER: 4:18-cr-00541 KGB
                                               CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVT A Assessment*                   Fine                          Restitution
 TOTALS              $ 100.00                    $ 0.00                               $ 0.00                        $ 640,751.01



 D The determination of restitution is deferred until          ----
                                                                            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
        after such determination.

 ~      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned Eayment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

Name of Payee                                                          Total Loss**                  Restitution Ordered            Priority or Percentae:e
I Mid-America Manufacturing Corporation              ,,_.J I                                     1
                                                                             $640, 1s1.01 L__$640.1s1.0YJ                      . _I____]__.

                                                                                                 r··
                                                                                                 I

~-----------------~~---------~~I--------~~---------~




--------'~--~ll._.__ · · · ·-· . ·. . . . . . JI . .
l.-.. _ _ _ _ _ ~-____.I_I___ll_._____                  ____,1.____I



 TOTALS                               $                 640,751.01                $                    640,751.01
                                                                                      ----------

 lil1    Restitution amount ordered pursuant to plea agreement $            640,751.01
                                                                          ----------
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 Ill     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         ~ the interest requirement is waived for the          D fine       Ill   restitution.

         D the interest requirement for the         D fine        •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
